DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengupta et al. (US 20130114853 A1, hereinafter “Sengupta”).
Regarding claim 1. Sengupta discloses an image capturing support apparatus comprising:
detection unit configured to detect facial images that have facial areas corresponding to a face, from a plurality of captured images, respectively (0036, 0038, 0039; Figures 5, 6; “[0036] A representative method 500 illustrating the operation and use of a low-light face detection system in accordance with embodiments of the current invention is shown in FIG. 5. … The completely tone-mapped composite image is then analyzed for facial features and/or template estimation during face detection (step 522). If motion of the face image occurs (or is likely) during capture of the M image frames, a reference frame is chosen from the M frame images (step 524). Each of the unselected image frames is then rectified against the reference image to compensate for the face motion (step 526) and the composite image is created from the rectified images (step 528). As described above, the rectified composite image is then tone-mapped to the grayscale of [0, N.sub.f] and used as the estimation template during face detection.”, “[0038] FIG. 6 illustrates, in block-diagram form, an exemplary system for performing low-light face detection using an image acquire device 600, such as a digital camera, integrated with a computer 602 having features enabling it to perform in accordance herewith, as well as its integration into a network. …”); 
determination unit configured to determine whether or not the amount of light is insufficient for the detected facial images, using the detected facial images (0029, 0036,; Figures 2, 5; “[0029] Referring to FIG. 2A, at any time interval .DELTA.t, M consecutive frames of images containing a face may be taken within the image-acquiring device's field of view under inadequate illumination. In one embodiment, at least some image frames are captured with different gain factors (producing different brightness amplifications and background noise). …”); and 
superimposition unit configured to, when the amount of light is insufficient, adjusting the size of each of the facial images, and superimposing the facial areas of the adjusted facial images on each other (0030, 0031; Figures 3, 4A; “[0030] … the captured M frames of face images are then summed into a composite image. …”).

Regarding claim 2. The image capturing support apparatus according to claim 1, 
wherein the determination unit generates a histogram that represents the number of pixels for each luminance, using the facial images, and determines whether or not the amount light is insufficient, based on the generated histogram (0033, 0034, 0036; Figures 4B-4D; “[0033] The chosen hypothesized face region 420 that has pixel values ranging from 0 to .SIGMA..sub.m=1.sup.m=M N.sub.m ([0, .SIGMA..sub.m=1.sup.m=M N.sub.m]) is first tone-mapped to the grayscale of [0, N.sub.f] based, for example, on a facial lighting model, where N.sub.f is the maximum pixel value in the facial lighting model. The facial lighting model may be a histogram of the lighting-intensity distribution based on average pixel values across substantially evenly lit face images in a database; this model can be constructed, for example, offline using a conventional image relighting process. …”, “[0036] … The chosen hypothesized face region that has pixel values ranging from 0 to .SIGMA..sub.m=1.sup.m=M N.sub.m ([0, .SIGMA..sub.m=1.sup.m=M N.sub.m]) is then tone-mapped to the grayscale of [0, N.sub.f] using an estimated mapping function f{[0, .SIGMA..sub.m=1.sup.m=M N.sub.m] [0, N.sub.f]} based on a facial lighting model (step 518). In particular, the estimated mapping function f{[0, .SIGMA..sub.m=1.sup.m=M N.sub.m].fwdarw.[0, N.sub.f]} tone maps the histogram of the intensity in the hypothesized face region to the histogram of the intensity of a face derived using the facial lighting model. The facial lighting model can be constructed offline, prior to face detection, using an image relighting process. …”).

Regarding claim 3. The image capturing support apparatus according to claim 1, 
wherein the superimposition unit detects a direction in which the facial images have moved, adjusts the size of each of the facial images by enlarging or reducing each of the facial images, and thereafter superimposes the adjusted facial images on each other based on the detected direction (0035, 0036; Figure 5; “[0035] In various embodiments, motion of the face image across the captured M image frames is detected by comparing each image with an image in a selected reference image frame, which is typically chosen from the M frame images. Each of the unselected images is then rectified against the reference image to compensate for the motion, and the composite image is created from the rectified images. As a result, the rectified composite image compensates the blurring due to face movement during face detection.”, “[0036] … If motion of the face image occurs (or is likely) during capture of the M image frames, a reference frame is chosen from the M frame images (step 524). Each of the unselected image frames is then rectified against the reference image to compensate for the face motion (step 526) and the composite image is created from the rectified images (step 528). As described above, the rectified composite image is then tone-mapped to the grayscale of [0, N.sub.f] and used as the estimation template during face detection.”).

Regarding claims 4-6. Method claims 4-6 are drawn to the method of using the corresponding apparatus claimed in claims 1-3. Therefore method claims 4-6 correspond to apparatus claims 1-3, and are rejected for same reasons of anticipation as used above.

Regarding claims 7-9. Non-transitory computer-readable storage medium claim 7-9 are drawn to the non-transitory computer-readable storage medium of using the corresponding to the apparatus claims 1-3  and method claims 4-6. Therefore, non-transitory computer-readable storage medium claim 7-9 correspond to the apparatus claims 1-3  and method claims 4-6, and are rejected for the same reasons of anticipation as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482